Citation Nr: 0632540	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  04-26 545	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Fargo, North Dakota

THE ISSUES

1. Entitlement to service connection for a psychiatric 
disability to include post-traumatic stress disorder. 

2. Entitlement to service connection for bilateral femoral 
artery occlusion to include as secondary to service-connected 
dermatophytosis.  

3. Entitlement to an initial compensable rating for 
dermatophytosis.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD

J. Horrigan, Counsel.  
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
December 1954 to November 1956.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in January 2004 and in February 
2005 of a Department of Veterans Affairs (VA) Regional Office 
(RO).  

In August 2005, the veteran appeared at a hearing before the 
undersigned then Acting Veterans Law Judge.  A transcript of 
the hearing is the record.

The issue of a compensable rating for dermatophytosis is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1. The veteran's overseas service occurred during peacetime 
and he did not have combat experience.

2. An acquired psychiatric disorder was not shown to be 
present during service and the post-service major depression 
is unrelated to service and there is no medical evidence 
diagnosing post-traumatic stress disorder. 

3. Bilateral femoral artery occlusion is unrelated to a 
service and is not due to or the result of service-connected 
dermatophytosis  


CONCLUSIONS OF LAW

1. An acquired psychiatric disorder to include post-traumatic 
stress disorder was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  

2. Bilateral femoral artery occlusion was not incurred in or 
aggravated by service and is not proximately due to or the 
result of service connected disability.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.310(a) (2006).  

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

On the claims for service connection, the RO provided VCAA 
notice by letters, dated in March 2003, June 2003, July 2004, 
and December 2004.  In these notices, the veteran was 
informed of the type of evidence needed to substantiate the 
claims for service connection, namely, evidence of an injury, 
disease, or event causing an injury or disease during 
service; evidence of current disability; and evidence of a 
relationship between the current disability and the injury, 
disease, or event causing an injury or disease during 
service, or that such disability was related to a 
service-connected disability.  The veteran was also informed 
that VA would obtain service records, VA records and records 
of other Federal agencies, and that he could submit other 
records not in the custody of a Federal agency, such as 
private medical records, or with his authorization VA would 
obtain any such records on his behalf.  He was also asked to 
submit evidence, which would include that in his possession, 
in support of the claims.  The notices included the general 
provision for the effective date of the claims, that is, the 
date of receipt of the claims.

As for content of the above the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v.Principi, 18 Vet. 
App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet.App. 473 (notice of the elements 
of the claim, except for the degree of disability 
assignable.)

To the extent that the degree of disability assignable was 
not provided, as the claims decided here are denied, no 
disability rating will be assigned, so there can be no 
possibility of any prejudice to the veteran with respect to 
any defect in the VCAA notice required under Dingess at 19 
Vet. App. 473.  

To the extent that part of the VCAA notice came after the 
initial adjudications, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  However the procedural defect was cured 
without prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claims as he had the opportunity to submit additional 
argument and evidence and to address the issues at a hearing.  
The claim was then readjudicated following the notice as 
evidenced by the statement of the case in June 2004 and the 
supplemental statement of the case in March 2005.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No.05-7157 (Fed. Cir. Apr. 5, 2006).



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  All identified records deemed 
relevant to the current claim have been obtained and the 
veteran has not identified any additional evidence pertinent 
to the claim, not already of record.  As there are no 
additional records to obtain, the Board concludes that no 
further assistance to the veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Psychiatric Disorder

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for disability diagnosed after service when the evidence 
indicates that it had its onset during service. 38 C.F.R. § 
3.303(d). 

A grant of service connection requires medical evidence of a 
current disability, medical, or in some cases lay, evidence 
of in-service incurrence of a disease or injury, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury. Hickson v. West, 12 
Vet. App. 247, 253 (1999).

In order for service connection to be awarded for post-
traumatic stress disorder, three elements must be present: 
(1) a current medical diagnosis; (2) medical evidence of a 
causal nexus between current symptomatology and a claimed 
in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor actually occurred.  38 
C.F.R. § 3.304(f).

The service medical records contain no findings, complaints, 
or diagnosis of a psychiatric disorder.  

After service in April 2003, VA records disclose that the 
veteran complained of depression, which was never severe 
enough to require treatment.  The VA psychiatrist referred to 
the veteran's history of a traumatic experience in the Korean 
Conflict.  The psychiatrist reported that the veteran did not 
have symptoms that would qualify for post-traumatic stress 
disorder.  The diagnosis was major depression, single 
episode, and rule out post-traumatic stress disorder.  

Since major depression was not documented during service and 
was first documented in 2003, more than forty-five years 
after service, the absence of documented complaints of a 
psychiatric disorder from 1956 to 2003 opposes, rather than 
supports, the claim that the current psychiatric disorder, 
first shown in 2003, had onset in service.  Maxon v. West, 
12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).  Stated 
differently, there is a gap of over forty-five years between 
service and the documentation of a psychiatric disability 
following discharge from service.  More over, there is no 
medical evidence that links the post-service diagnosis to 
service.  In the absence of any clinical evidence of an in-
service psychiatric disorder and in the absence of evidence 
showing a nexus between service and the veteran's current 
major depression, two of the three essential elements for 
service connection, that is, in-service incurrence of a 
psychiatric disorder and medical evidence of a nexus between 
the claimed psychiatric disorder and service have not been 
established and the claim fails. 

As for the veteran's statements and testimony, to the extent 
that the veteran relates his current psychiatric problems to 
service, where, as here, the determinative issue involves a 
question of a medical diagnosis or of medical causation, 
competent medical evidence is required to substantiate the 
claim.  The veteran as a lay person is not competent to offer 
an opinion on a medical diagnosis or on medical causation, 
and consequently his statements and testimony to the extent 
that he relates his current psychiatric problems to service 
do not constitute medical evidence.  Grottveit v. Brown, 5 
Vet.App. 91, 93 (1993). 

As the Board may consider only independent medical evidence 
to support its finding, as there is no favorable medical 
evidence that major depression had onset during service or 
that relates major depression to service, the preponderance 
of the evidence is against the claim, and the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. 
§ 5107(b).

The veteran has also claimed that he currently has post-
traumatic stress disorder.  And while the VA examiner 
referred to a history of traumatic experiences in the Korean 
Conflict, the armed hostilities in Korea were over by the 
time the veteran started his overseas tour in May 1955 and 
thereafter. The evidence of record fails to document a 
diagnosis of post-traumatic stress.  More over, after a VA 
psychiatric evaluation in April 2003, the examiner stated 
that the veteran did not display symptoms of post-traumatic 
stress disorder.  In the absence of a current diagnosis of 
post-traumatic stress disorder, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Bilateral Femoral Artery Occlusion

The veteran has asserted that his bilateral femoral artery 
occlusion began in service and is related to service-
connected dermatophytosis. 

A disability that is proximately due to or the result of a 
service-connected disability shall be service-connected.  
38 C.F.R. § 3.310(a).  Service connection will also be 
granted for aggravation of a nonservice-connected condition 
by a service-connected disability, although compensation is 
limited to the degree of disability (and only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

The service medical records contain no finding, complaint, or 
diagnosis of a vascular problem of the lower extremities.  

After service, in 1991, private medical records reveal a 
finding of poor peripheral pulses in the extremities, and the 
assessment was peripheral vascular disease, probably related 
to cigarette smoking.  In 1994, the veteran was evaluated for 
pain, radiating into the lower extremities, of ten years' 
duration.  A vascular study revealed bilateral superficial 
femoral artery occlusion.  

Records of the Social Security Administration disclose that 
the veteran was awarded disability benefits, beginning in 
December 1993, for among other disabilities bilateral 
superficial femoral artery occlusion. 

VA records from 1996 to 2003 documented peripheral vascular 
disease. 

In October 2004, a private physician reported that veteran 
has severe peripheral vascular disease, requiring a ballon 
dilatation in 2004.  The physician expressed the opinion that 
the disease process possibly went back to service. 

In February 2005, after a review of the facts, a VA physician 
expressed the opinion that bilateral femoral artery disease 
was not caused by or was the result of dermatophytosis as the 
organism of the skin disease did not invade body tissue other 
than the superficial layers of the skin. 

Since bilateral femoral artery disease was not documented 
during service and was first indicated by symptoms of poor 
pulses in the extremities in 1991, thirty-five years after 
service, the absence of documented complaints from 1956 to 
1991 opposes, rather than supports, the claim femoral artery 
disease, first shown in 1991, had onset in service.  Maxon v. 
West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper 
to consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).  In the absence of 
any clinical evidence of in-service femoral artery disease, 
the essential element of service connection, that is, in-
service incurrence has not been established.  38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. § 3.303.

Also, as for medical evidence of a nexus between femoral 
artery disease, first shown after service and service, a 
private physician expressed the opinion that the process of 
peripheral vascular disease possibly went back to service.  
The opinion is speculative.  A medical opinion expressed in 
the term of "possibility", the equivalent of "may", also 
implies that it "may not be possible" and it is to 
speculative to establish a nexus between the current femoral 
artery disease and, service, especially, in light of the fact 
that there were no documented complaints from 1956 to 1991.  
Bostain v. West, 11 Vet. App. 124, 127-128, quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish medical nexus).

On the question of femoral artery disease secondary to 
service-connected dermatophytosis, a VA physician expressed 
the opinion that bilateral femoral artery disease is not 
caused by or is the result of dermatophytosis.  This evidence 
is uncontroverted. 

As for the veteran's statements and testimony, to the extent 
that the veteran relates femoral artery disease to service or 
to service-connected disability, where, as here, the 
determinative issue involves a question of a medical 
diagnosis or of medical causation, competent medical evidence 
is required to substantiate the claim.  The veteran as a lay 
person is not competent to offer an opinion on a medical 
diagnosis or on medical causation, and consequently his 
statements and testimony to the extent that he relates 
femoral artery disease to service or service-connected 
disability do not constitute medical evidence.  Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993). 

As the Board may consider only independent medical evidence 
to support its finding, and as the Board has rejected the 
private physician's opinion, the preponderance of the 
evidence is against the claim that femoral artery disease is 
related to service or to service-connected dermatophytosis, 
and the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b).

ORDER

Service connection for a psychiatric disorder to include 
post-traumatic stress disorder is denied. 

Service connection for bilateral femoral artery occlusion to 
include as secondary to service-connected dermatophytosis is 
denied.
REMAND

The medical evidence accompanying the claim for increase is 
not adequate for rating the disability.  Under the duty to 
assist, 38 C.F.R. § 3.159(c), the veteran should be afforded 
a VA examination.  Accordingly, the case is REMANDED for the 
following action:

1. Schedule the veteran for a VA 
dermatology examination to determine the 
current severity of the service-connected 
dermatophytosis of the feet.  The claims 
folder should be reviewed by the examiner. 

2. After the above development, adjudicate 
the claim. If the claim remains denied, 
furnish the veteran a supplemental 
statement of the case and return the case 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
GEORGE E. GUIDO JR.  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


